Citation Nr: 0525570	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  05-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 
2003 for the award of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than June 13, 
2003 for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2003, the veteran stated that he believed that the 
December 1978 rating decision that originally denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus was based on clear and unmistakable error.  This 
matter is referred to the RO for all appropriate development 
and adjudication.  The veteran also appears to argue that his 
ratings of 60 and 10 percent provided for hearing loss and 
tinnitus, respectively, should be afforded earlier effective 
dates.  This matter is also referred to the RO, as the Board 
will only address his entitlement to an earlier effective 
date for the grant of service connection.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran filed his original claims for service 
connection for a bilateral hearing loss and tinnitus prior to 
the issuance of the December 1978 denial of service 
connection; the veteran continued to assert his entitlement 
to service connection in a statement, presumably received in 
December 1978 or January 1979.  The originating agency did 
not issue a statement of the case relative to those issues.  

3.  The veteran filed correspondence deemed to be a reopen 
claim for service connection for bilateral defective hearing 
and tinnitus on June 13, 2003, and those claims were granted 
in a June 2004 rating decision that reflects effective dates 
of June 13, 2003.  

4.  The first documented evidence of defective hearing 
related to acoustic trauma incurred in service is recorded in 
private treatment reports showing treatment for that 
condition from November 24, 1980.  

5.  The first documented evidence that tinnitus is related to 
acoustic trauma incurred in service is contained in an August 
23, 2000, private examination report.  


CONCLUSIONS OF LAW

1.  An effective date of November 24, 1980 is warranted for 
the award of service connection for bilateral defective 
hearing.  38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  

2.  An effective date of no earlier than August 23, 2000, is 
warranted for the award of service connection for tinnitus.  
38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all pertinent evidence of record.  One 
complication in the instant case is that the veteran's claims 
folder was lost and had to be rebuilt.  Fortunately, the 
veteran has submitted photocopies of pertinent information 
showing that service connection was previously denied for 
bilateral hearing loss and tinnitus in a December 1978 rating 
decision.  He was notified of that denial by correspondence 
dated in December 1978.  This letter encouraged the veteran 
to submit statements from physicians and acquaintances who 
had knowledge of the veteran's condition.  

Also, a photocopy of a January 1979 letter shows that the 
veteran was advised that additional evidence submitted by 
him, including his statement and copies of a service 
newspaper did not warrant a change in the denial status of 
his claim.  

Evidence received from the veteran also includes an undated 
statement from the veteran that appears to be a response to 
the December 1978 VA letter.  In his letter, the veteran 
provides an explanation of his reasons for believing he is 
entitled to service connection and makes reference to a 
newspaper article that refers to his noise exposure service.  
The veteran did not specifically state that he disagreed with 
the December 1978 decision, but indicated that he continued 
to assert his entitlement to the benefit denied in December 
1978 rating decision.  The Board observes that no specific 
wording is required to constitute a notice of disagreement.  
The veteran's statement may be reasonably construed as an 
expression of disagreement with the determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2004).  

Moreover the veteran's correspondence was received from him 
one month after the denial of benefits and well within the 
one-year period required for the submission of a notice of 
disagreement.  It is clear that with respect to the timing 
element, correspondence satisfies the requirements under 
38 C.F.R. § 20.302 (2004).  In view of the foregoing, the 
Board is of the opinion that the veteran submitted a timely 
notice of disagreement to the December 1978 rating decision.  

The next step should have been for the RO to issue a 
statement of the case with respect to these issues.  
Manlincon v. West, 12 Vet App 238 (1999).  There is no 
indication in the rebuilt folder that the veteran was 
provided with a statement of the case until 2004.  As a 
consequence, taking the facts in the light most favorable to 
the veteran, it appears, that he has had an ongoing claim 
since 1978.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

Specifically with respect to direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service that extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400.  In the veteran's 
case, his original claim for service connection was received 
in the late 1970s, more than two decades after his separation 
from service.  Consequently, the effective date is set at the 
date of the claim or the date entitlement arose, whichever is 
later.  

Another complication in the veteran's case, is that there is 
no indication when the veteran filed his claim for service 
connection.  Clearly it was before the 1978 rating decision; 
but an actual date cannot be determined objectively.  The 
veteran reports in his July 19, 2004 statement that the date 
of his original claim was December 29, 1978.  This fact is 
not documented, however.  

As for date entitlement arose, the Board finds that private 
treatment reports show that the veteran had been treated from 
November 24, 1980, for sensor neural hearing loss that was 
secondary to noise trauma.  No previous nexus opinion 
relative to acoustic trauma and the veteran's hearing 
problems is contained in the record.  Significantly, the 
veteran's statements indicate that he did not seek treatment 
or obtain advice of a physician prior to the 1978 rating 
decision.  It appears that the first documented medical 
evidence of hearing loss is from the veteran's private doctor 
and dated November 24, 1980.  Accordingly, pursuant to the 
law pertaining to effective dates, the award of service 
connection is to be set at the date of the claim or date 
entitlement arose whichever is later.  The later of the two 
dates in this case is the date entitlement was established.  

In view of the foregoing, the effective date for the award of 
service connection for bilateral defective hearing is set at 
November 24, 1980.  

Turning to the issue of the effective date for the award of 
service connection for tinnitus.  The first documented 
diagnosis of tinnitus related to inservice acoustic trauma 
was recorded in the report of the June 2004 VA examination.  
A private medical report, dated August 23, 2000, reflects a 
history of noises in the ears that sounded like ringing.  
Although no diagnosis of tinnitus was made, this is evidence 
of its existence.  Tinnitus is defined as "a noise in the 
ears such as ringing, buzzing, roaring, or clicking."  Smith 
v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) 
(quoting Dorland's Illustrated Medical Dictionary 1714 (28th 
ed. 1994)).  Consequently, there is sufficient evidence in 
the record to show entitlement to service connection for 
tinnitus as of August 23, 2000.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The RO notified the veteran of its duty to inform and assist 
him in its February 2004 letter.  This letter informed him 
how he could prevail on the issue of service connection and 
of VA's duties to assist him in the presentation of his 
claim.  The RO afforded the veteran details about the sources 
of evidence that might show his entitlement.  Specifically, 
the veteran was informed of the allocation of burdens of 
obtaining the needed information.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial denial of a higher rating for the service-connected 
low back disability was issued prior to the passage of VCAA.  
The veteran was advised of the change and associated 
responsibilities by a full and complete notice letter 
provided in 2004.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  

The Board observes that the RO did specifically ask the 
veteran to submit all evidence in his possession.  The 
veteran responded by submitting photocopies of the reports to 
which reference is made above.  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  
Therefore, in the veteran's case, VA, after having provided 
notices pertaining to service connection in February 2004, 
was not required to issue additional notice with respect to 
the issue of an earlier effective date.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA attempted to rebuild 
the veteran's claims folder, and made unsuccessful attempts 
to obtain copies of the veteran's service medical records 
from the National Personnel Records Center (NPRC).  
Unfortunately, NPRC certified that no records are available 
relative to the veteran's service.  This fact is documented 
by information contained in an April 2004 VA request for 
information.  In addition, the RO provided the veteran with a 
VA examination to determine current nature and etiology of 
his hearing loss and tinnitus.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not prejudiced by the Board's proceeding to 
the merits of the claim.  


ORDER

An effective date of November 24, 1980, is warranted for the 
award of service connection for defective hearing.  

An effective date of August 23, 2000, is warranted for the 
award of service connection for tinnitus.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


